Name: Decision No 1/89 of the EEC-Finland Joint Committee of 23 February 1989 amending the Agreement between the European Economic Community and the Republic of Finland and some other Agreements concluded in that context between the European Economic Community and the Republic of Finland consequent on the implementation of the harmonized commodity description and coding system
 Type: Decision
 Subject Matter: Europe;  chemistry;  agricultural activity;  European construction;  tariff policy
 Date Published: 1989-06-09

 nan